 Exhibit (10)(E)























































HARLEYSVILLE MUTUAL INSURANCE COMPANY/




HARLEYSVILLE GROUP INC.




SENIOR MANAGEMENT INCENTIVE COMPENSATION PLAN










AMENDED AND RESTATED:  NOVEMBER 14, 2000














--------------------------------------------------------------------------------

HARLEYSVILLE MUTUAL INSURANCE COMPANY

HARLEYSVILLE GROUP INC.




SENIOR MANAGEMENT INCENTIVE COMPENSATION PLAN




AMENDED AND RESTATED:  NOVEMBER 14, 2000




TABLE OF CONTENTS




ARTICLE NO.

 

TITLE OF ARTICLE

 

PAGE NO.

I.

 

PURPOSE

 

1

II.

 

DEFINITIONS

 

1

III.

 

ADMINISTRATION

 

2

IV.

 

EFFECTIVE DATES

 

2

V.

 

PARTICIPATION

 

3

VI.

 

TARGET AWARDS

 

3

VII.

 

PERFORMANCE OBJECTIVES

 

4

V.

 

PROFIT CENTER & SUBSIDIARY PLANS

 

4

IX.

 

REQUIRED MINIMUM PROFIT

 

4

X.

 

PAYMENT OF AWARDS

 

4

XI.

 

COMMITTEE CERTIFICATION

 

5

XII.

 

DEFERRED PAYMENT ELECTION

 

5

XIII.

 

FORFEITURE OF AWARDS

 

5

XIV.

 

AMENDMENT, SUSPENSION OR TERMINATION

 

6

XV.

 

GOVERNING LAW

 

6

XVI.

 

COSTS OF THE PLAN

 

7

XVII.

 

NON-ASSIGNABLE

 

7

XVIII.

 

NO EMPLOYMENT CONTRACT

 

7













  

      














--------------------------------------------------------------------------------




HARLEYSVILLE MUTUAL INSURANCE COMPANY/

HARLEYSVILLE GROUP INC.

SENIOR MANAGEMENT INCENTIVE COMPENSATION PLAN

AMENDED AND RESTATED:  NOVEMBER 14, 2000







ARTICLE I. - PURPOSE




This Amended and Restated Senior Management Incentive Compensation Plan
(hereinafter referred to as the "Plan") is intended to increase the
profitability of Harleysville Mutual Insurance Company and Harleysville Group
Inc. (hereinafter referred to as the "Company") and their subsidiaries by
providing the opportunity for senior management to earn incentive payments for
outstanding achievement and performance.  It is the purpose of this Plan to
motivate senior management to the attainment of demanding goals by providing
recognition and rewards in the form of incentive payments which may be taken in
cash or deferred, at the election of each participant.  The Plan has the further
objective of attracting and retaining senior management personnel of superior
caliber and of affording them a means of participating in the overall success of
the Company's business.




ARTICLE II. - DEFINITIONS

For the purposes of this Plan, the following terms shall have the meanings set
forth below:

(A)

"Board of Directors" - The Board of Directors of the Company.

(B)

"Committee" - The Compensation & Personnel Development Committee of the Board of
Directors.

(C)

"Incentive Award Year" - A calendar year for which Performance Objectives are
set under the Plan and for which incentive awards may be paid.

(D)

"Management" - The chief executive officer of the Company.

(E)

"Participant" - An officer or manager of the Company who is designated as a
participant by the Committee and whose participation is approved by the Board of
Directors.

(F)

"Performance Objectives" - The important business and financial objectives to be
achieved during each Incentive Award Year as determined for each Incentive Award
Year by the Committee and upon which the payment of the individual incentive
awards is based.  

(G)

"Target Award" - An incentive award amount determined at the start of each
Incentive Award Year for each Participant which would be paid if the Performance
Objectives for such Incentive Award Year are met fully.








-1-




--------------------------------------------------------------------------------







ARTICLE III. - ADMINISTRATION

(A)

The responsibility for the implementation and administration of this Plan is
delegated to the Committee.  In addition to its duties as elsewhere set forth in
this Plan, the Committee's functions shall include the following:

(1)

interpretation of the Plan and establishment of the rules and regulations
governing Plan administration,

(2)

determination of who is a Participant,

(3)

determination of Target Awards,

(4)

approval of Performance Objectives,

(5)

determination of the degree of the attainment of the Performance Objectives, and

(6)

determination of the size of individual incentive awards.

In reaching its decisions, the Committee shall consider recommendations made by
Management.  The Committee may, in discharging its responsibilities under the
Plan, delegate such duties to officers or other employees of the Company as it
deems appropriate.  In addition the Committee is authorized, if the need should
arise, to use the services of the Company's independent auditors to determine
the level of achievement of the Performance Objectives.  No Committee Member
shall be eligible for an incentive award under this Plan.

(B)

Any decision or action made or taken by the Committee, arising out of or in
connection with the construction, administration, interpretation and effect of
the Plan and of its rules and regulations, shall be conclusive and binding upon
all Participants and any person claiming through or under any Participant,
unless otherwise determined by the Board of Directors.

(C)

The Performance Objectives and designated Participants which have been approved
by the Committee for each Incentive Award Year in accordance with Article VIII,
as well as each other relevant determination made by the Committee for each
Incentive Award Year, shall be set forth in written form as an Exhibit which
shall be attached hereto and made a part hereof.




ARTICLE IV - EFFECTIVE DATES

This Amended and Restated Plan shall be effective for the Incentive Award Year
beginning January 1, 2000.  While it is intended that this Plan shall continue
indefinitely, its continuation is, nevertheless, subject to the annual approval
of the Board of Directors.  If by the end of an Incentive








-2-




--------------------------------------------------------------------------------

Award Year, the Board of Directors has failed to extend or renew the Plan for
another year, it shall terminate as of the end of that Incentive Award Year
(except that awards earned for that Incentive Award Year may be paid in the
early part of the succeeding year.)  Target award levels must be established by
March 30th of any Award Year.




ARTICLE V - PARTICIPATION

(A)

An officer or manager shall participate in the Plan as designated by the
Committee prior to January 1 of the Incentive Year; provided, that, if prior to
end of the Incentive Year, his or her employment shall have been terminated,
either involuntarily by the Company or voluntarily without the Company's
consent, for a reason other than retirement under the Company's retirement plan,
death or disability, such participation shall cease.

If a person becomes an eligible officer or manager of the Company during an
Incentive Award Year, he or she shall be eligible to participate on the same
basis as other similarly situated officers or managers, provided that he or she
will be entitled to receive only that portion of his or her Target Award that he
or she otherwise would have received under the Plan for the full Incentive Award
Year which the number of complete calendar months of his or her participation in
the Plan during such Incentive Award Year bears to twelve (12).

(B)

If, prior to the end of an Incentive Award Year, a Participant's employment with
the Company ceases because of disability, retirement under the Company's
retirement plan or death, he or she shall be entitled to receive only that
proportion of his or her Target Award that he or she otherwise would have
received under the Plan for the full Incentive Award Year which the number of
complete calendar months of this participation in the Plan during such Incentive
Award Year bears to twelve (12).  If prior to the end of an Incentive Award
Year, a person's employment is not terminated but such Participant's eligibility
is terminated because of change of duties or position, such person shall not be
entitled to any incentive award for that Incentive Award Year.




ARTICLE VI - TARGET AWARDS

The Target Award for each Participant shall be determined by the Committee at or
before the beginning of each Incentive Award Year, based on Management's
recommendations.  Each Target Award will be expressed as a percentage of a
Participant's Base Salary for the Incentive Year.  The size of the Target Award
may change from year to year, at the discretion of the Committee.  Once the
Participant's Target Award has been established for a particular Incentive








-3-




--------------------------------------------------------------------------------

Award Year, it shall be communicated to him along with applicable Performance
Objective.  The maximum target award is $1,000,000.




ARTICLE VII - PERFORMANCE OBJECTIVES

Each Target Award shall relate directly to the attainment of Performance
Objectives which shall be established at or before the beginning of each
Incentive Award Year.  These objectives shall be set at challenging levels so
that their achievement reflects above-average performance.  Performance
Objectives shall be expressed in terms of the most significant performance
indicators which are related to the business goals which the Company desires to
achieve during the Incentive Award Year.  Moreover, a "range" of achievement
levels for each of the Performance  Objectives, running from a "minimum" level,
to a "target" level and then to a "maximum" level of achievement, as well as the
relative weight to be given to each of the Performance  Objectives will be
established.  The Committee shall have the authority, in unusual circumstances,
to alter any and all of the Performance Objectives during the course of an
Incentive Award Year, based on Management's recommendation.




ARTICLE VIII – PROFIT CENTER & SUBSIDIARY PLANS

The Committee may delegate to Management the determination of participation,
target awards, and performance objectives for profit centers within the Company
and subsidiaries, subject, of course, to any necessary approval by any
subsidiary’s Board of Directors.




ARTICLE IX- REQUIRED MINIMUM PROFIT

Prior to the Beginning of each incentive award year, the Committee shall
determine a minimum threshold financial performance required to be attained in
order for any incentive awards to be paid.  The minimum threshold financial
performance required shall be a minimum return on equity for Harleysville Group
Inc.  At the end of the incentive award year, if such minimum threshold
performance has been attained by the Company for the incentive award year, then
an incentive award shall be paid for the incentive award year; if not, no
incentive award shall be made; and




ARTICLE X - PAYMENT OF AWARDS

The amount of the Participant's incentive award shall be calculated following
the close of each Incentive Award Year. Except as provided in Article XI, all
incentive award payments shall be








-4-




--------------------------------------------------------------------------------

made in cash, less required statutory withholding amounts, as soon as
practicable after the performance measures are determined, but no later than the
March 15th following the end of each Incentive Award Year if at all possible.
 Payments may be made in two or more installments.  The incentive award payments
shall not, however, constitute earnings for purposes of determining benefits
under any life insurance, salary continuation or other employee benefit plan of
the Company, except as may be provided in each such plan.




ARTICLE XI – COMMITTEE CERTIFICATION

Prior to payment of the Awards, the Committee shall review the attainment of
company goals included in the plan for the period just completed and certify, in
writing or as reflected in the minutes of the Committee Meeting, that the
Company has attained all or some of the goals entitling Participants to a
payout.




ARTICLE XII - DEFERRED PAYMENT ELECTION

In lieu of the form of payment set forth in Article X, a Participant may elect
to file with the Company, a written, irrevocable election that the payment of
all or a portion of his or her incentive award, if any, for an Incentive Award
Year be deferred and payable, together with income accrued thereon, in
accordance with the Harleysville Group Inc. Non-Qualified Deferred Compensation
Plan, as may be amended from time to time.  The terms and conditions of said
Non-Qualified Deferred Compensation Plan shall govern all Deferred Payment
Elections, provided, however, that a Participant's interest in the Plan shall be
only that of a general unsecured creditor.




ARTICLE XIII - FORFEITURE OF AWARDS

(A)

With respect to any Deferred amounts or amounts not yet paid, if a Participant
at any time engages in any activity that the Committee determines, in its
discretion, was or is harmful to the interests of the Company, the Committee may
determine whether or not, and if so, the extent to which any deferred amount of
the Participant shall be forfeited. This provision shall apply to:

(1)

activities that may occur prior to termination of service but did not result in
termination of service, but which become known to the Committee after
termination of service;

(2)

activities that occur prior to and resulted in termination of service; or








-5-




--------------------------------------------------------------------------------

(3)

activities that occur following termination of service and prior to or during
the period when the Participant  would otherwise be entitled to receive payment
of the deferred amounts or amounts not yet paid, credited to his Investment
Account.

The Committee shall have the authority, in its discretion, to determine what
kinds of activities shall be deemed harmful to the interests of the Company for
the purposes of this Plan.  A determination by the Committee under this Article,
including its determination as to the time at which harmful activities
commenced, shall be conclusive; provided, however, that in each case where a
substantial forfeiture is determined by the Committee under this Article, the
Committee's action shall be reported to the Board of Directors for its
concurrence.

(B)

All deferred amounts credited to a Participant's account in the Non-Qualified
Deferred Compensation Plan shall be contingent and to the extent any such amount
shall not have actually been paid to a Participant, it shall not be so paid and
shall be forfeited in the following circumstances (unless the Committee, in its
discretion, otherwise determines in view of extenuating circumstances in a
particular case):

(1)

if a Participant's employment is terminated by Harleysville for willful
misconduct; or

(2)

if, after termination for employment for any reason, a Participant shall engage
in activities which are harmful to the interests of the Company.

(C)

All account balances that are forfeited under this Article shall be cancelled
and removed from the Company's books and records and the Company shall have no
further liability in connection therewith.




ARTICLE XIV - AMENDMENT, SUSPENSION OR TERMINATION

While it is the present intention of the Company to grant incentive awards
annually, the Board of Directors reserves the right to modify this Plan from
time to time, or to repeal the Plan entirely, or to direct a discontinuance of
granting incentive awards either temporarily or permanently; provided, however,
that no modification or termination of this Plan shall operate to annul, without
the consent of a Participant, an incentive award already granted hereunder,
regardless of whether such incentive award is to be paid in cash or whether
payment will be deferred in accordance with Article XII.











-6-




--------------------------------------------------------------------------------

ARTICLE XV - GOVERNING LAW

The place of administration of this Plan shall be conclusively deemed to be
within the Commonwealth of Pennsylvania and the validity, construction,
interpretation, administration and effect of this Plan, and any of its rules and
regulations, and the rights of any and all persons having or claiming to have an
interest therein or thereunder, shall be governed by, and determined exclusively
and solely in accordance with the laws of the Commonwealth of Pennsylvania.




ARTICLE XVI - COSTS OF THE PLAN

The expenses incurred in administering this Plan, including any Committee fees,
any charges by the Company's independent auditors, or any other costs, shall be
borne by the Company and shall not be charged against the individual award
payments.




ARTICLE XVII - NON-ASSIGNABLE

A Participant's or beneficiary's rights and interests under this Plan may not be
assigned, transferred, pledged, or hypothecated and are not subject to
attachment, garnishment, execution or any other creditor's processes.  The
Company, within the limits of applicable law, shall be entitled to ignore any
attempted assignment or alienation or any creditor's process and shall be
entitled to pay any amount due directly to the Participant or Beneficiary.




ARTICLE XVIII - NO EMPLOYMENT CONTRACT

Neither the establishment of this Plan nor any action taken hereunder shall be
construed as giving any Participant any right to be retained in the employ of
the Company, and all Participants shall remain subject to discharge to the same
extent as if the Plan had never been adopted.








-7-




--------------------------------------------------------------------------------

TO RECORD THE AMENDMENT AND RESTATEMENT OF THIS PLAN, THE COMPANY HAS CAUSED ITS
AUTHORIZED OFFICERS TO AFFIX THE CORPORATE NAME AND SEAL HERETO THIS     14th
   DAY OF _NOVEMBER,  2000.




         

HARLEYSVILLE MUTUAL INSURANCE COMPANY

 

HARLEYSVILLE GROUP INC.

 

 

 

 

By:  

/s/ Walter R. Bateman, II

 

 

Walter R. Bateman, II

Chairman, President and

Chief Executive Officer

 

 

ATTEST:

 

 

/s/  Roger A. Brown

 

 

 

Roger A. Brown

 

 

Senior Vice President,

Secretary & General Counsel

 

 








-8-





